Citation Nr: 1017944	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-00 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Nashville, Tennessee that denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder (claimed as bipolar affective disorder 
with depressed state).

The Board notes that the issue for decision has been 
recharacterized more broadly from bipolar affective disorder 
with depressed state to an acquired psychiatric disorder 
because the evidence indicates that the symptoms for which 
the Veteran is seeking service connection may have been 
caused by a psychotic disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).

The Veteran requested a Travel Board hearing at the RO 
located in Nashville, Tennessee, which hearing was held in 
March 2010.  A transcript of that proceeding has been 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service entrance examination report is 
negative for any notation of any psychiatric abnormality.

2.  The Veteran was diagnosed with a psychotic disorder 
during active service.

3.  There is no clear and mistakable evidence that the 
Veteran's psychotic disorder preexisted service.

4.  The Veteran was diagnosed with a psychotic disorder 
during the period on appeal.

5.  The Veteran's current psychotic disorder is not clearly 
attributable to any post-service, intercurrent causes.


CONCLUSION OF LAW

The Veteran's psychotic disorder was incurred in service.  
See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(b), 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is granted, as explained 
below.  As such, the Board finds that any error under the 
VCAA with regard to the Veteran's claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

To establish a right to compensation for a present 
disability, the evidence must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection may also be granted on a presumptive basis 
for certain chronic diseases, including psychoses, if 
manifested to a compensable degree within one year from the 
date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  "With chronic disease shown as such in 
service (or within the presumptive period under § 3.307) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  38 C.F.R. § 3.303(b) 
(2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, and disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (2009).  "Only 
those conditions as are recorded in examination reports are 
to be considered as noted," and a "history of the pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b) (2009); see also Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

The burden is on VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  38 U.S.C.A. § 1111 
(West 2002).

The Court has held that a veteran's account of a prior 
condition is an inadequate basis upon which to conclude that 
he had a condition that preexisted service.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).  Likewise, a mere self-report 
of symptoms prior to service does not constitute clear and 
unmistakable evidence of a preexisting condition.  Miller v. 
West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's 
self-report that he had previously suffered from depression 
or excessive worry prior to service was insufficient to rebut 
the presumption of soundness as was found in 38 U.S.C.A 
§ 1111).

February 2008 VA treatment records reflect a diagnosis of 
rule-out psychotic disorder and that she was prescribed 
Risperidone and Depakote for treatment.  A July 2008 VA 
treatment records reflects that the Veteran was diagnosed 
with, among other things, psychotic disorder not otherwise 
specified.  

Clearly, the Veteran has recently been diagnosed with a form 
of psychoses, which constitutes a chronic condition listed in 
38 C.F.R. § 3.309(a) (2009).  The Board will now address 
whether the Veteran's psychotic disorder was shown in service 
or to a compensable degree within one year of separation from 
service so as to permit service connection on a presumptive 
basis under 38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran's 
August 1995 entrance examination report is negative for any 
notation of any psychiatric disorder, to include any history 
reported by the Veteran at the time of entry.

The Veteran's service treatment records reflect that she was 
hospitalized in a naval hospital mental clinic for almost two 
months, between April and May 1997, until she was medically 
discharged from service in May 1997 (under honorable 
conditions).  The naval hospital inpatient treatment records 
reflect that the Veteran was brought to the hospital by her 
superiors for exhibiting "bizarre" behavior, including 
banging her head against the wall, shutting her arm in the 
door, and falling to the ground screaming racial slurs.  The 
treatment records reflect clinical findings of paranoid 
delusions, impaired judgment, lack of insight, and that the 
Veteran denied hallucinations but appeared to be responding 
to internal stimuli.  See Service Treatment Record, April 21, 
1997.  Her admission diagnoses were noted as psychotic 
disorder, not otherwise specified (provisional), rule-out 
schizophreniform disorder, and rule-out organic psychosis.  
The hospitalization records reflect notations that the 
Veteran was thought to be psychotic based on the "massive 
proportions of her denial and projection and her frequent 
difficulty integrating," and that she was started on 
Risperdal and Depakote.  The records also reflect that the 
Veteran reported hearing the voice of the devil in her head 
but later explained that she was only talking about how the 
devil represents bad and Jesus represents good.  See Service 
Inpatient Record, May 1997 at 6.  Her Axis I diagnosis at 
discharge in May 1997 was noted as "psychotic disorder, not 
otherwise specified, did not exist prior to enlistment 
(principle diagnosis)."  See Service Inpatient Treatment 
Record, July 1997.

The Veteran's May 1997 separation examination report reflects 
a notation of diagnosed psychosis.

In Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008), the 
Federal Circuit held that presumptive service connection 
under 38 C.F.R. § 3.303(b) for schizophrenia (a form of 
psychosis, which constitutes a chronic condition under 
§ 3.309) was rebuttable only if it was "clearly attributable 
to an intercurrent cause."  The Federal Circuit further held 
in Groves that where service connection is presumed under 38 
C.F.R. § 3.303(b) for a chronic condition, it was legal error 
to require evidence of an etiological link to service in 
order to grant service connection.

In this case, because the Veteran was diagnosed with a 
psychotic disorder in service and post-service, which 
constitutes a chronic condition under 38 C.F.R. § 3.309(a), 
and because there is no evidence of any intercurrent cause, 
the Board finds that the Veteran is entitled to presumptive 
service connection under 38 C.F.R. § 3.303(b).

The Board acknowledges post-service VA treatment records 
reflecting that the Veteran has been hospitalized eight to 12 
times in VA and private facilities for mental health and 
substance abuse treatment.  See, e.g., VA Treatment Records, 
March 12, 2005 (Psychiatry Attending Note and H&P Note); 
Shifa Community Mental Health Center Inpatient Records, April 
2006 to May 2006; Lakeside Hospital Inpatient Records, 
October 2007.  Likewise, the Board acknowledges the Veteran's 
testimony that is consistent with these records, i.e., to the 
effect that she had been hospitalized several times post-
service due to non-compliance with her medications (to treat 
her psychiatric disorder).  See Hearing Transcript at 11.  
The Board finds, however, that these records do not 
constitute evidence of an intercurrent cause, let alone an 
intercurrent cause sufficient to rebut the presumption of 
service connection under 38 C.F.R. § 3.303(b).

The Board also acknowledges that a June 2008 VA examination 
report reflects that the examiner diagnosed the Veteran with 
bipolar disorder, severe with psychotic features, which the 
examiner opined preexisted service and was aggravated by 
service.  The Board also acknowledges that the same examiner 
prepared a September 2008 addendum to her examination report, 
at the request of the RO, in which she opined that the 
Veteran's condition preexisted service but was not aggravated 
by service.  In light of the fact that the examiner did not 
address the Veteran's recent diagnosis of psychotic disorder 
(in her September 2008 addendum), and in light of the fact 
that the same examiner gave two different opinions regarding 
whether the Veteran's psychiatric disorder preexisted service 
and was aggravated by service without providing any reasons 
or bases for the change in her opinion, the Board finds the 
examiner's opinions (June 2008 and the September 2008 
addendum) to have no probative value.  Moreover, the Board 
notes that the examiner opined that the Veteran's psychiatric 
condition preexisted service based on a history provided by 
the Veteran of being hospitalized for depression in the 
eighth grade and abusing substances since her early teens.  
See VA Examination report at 12.  As noted above, however, 
the Court has held that a veteran's account of a prior 
condition is an inadequate basis upon which to conclude that 
he had a condition that preexisted service.  Paulson v. 
Brown, 7 Vet. App. 466 (1995).

The Board notes again that the Veteran's entrance examination 
report was negative for any notations of any psychiatric 
condition or treatment, and, therefore, that the presumption 
of soundness applies.  As a history by the Veteran, alone, is 
not sufficient evidence to rebut the presumption of 
soundness, see Paulson v. Brown, 7 Vet. App. 46 (1995), the 
Board finds that there is not clear and unmistakable evidence 
in this case that the Veteran's condition preexisted service 
and was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 
1137 (2009).  Moreover, the Board finds the opinion of the 
in-service clinician that the Veteran's psychotic disorder 
"did not exist prior to enlistment" to be the most 
probative evidence of record with regard to whether the 
Veteran had a preexisting condition.  See Service Treatment 
Record, July 1997.

The Board also acknowledges that certain post-service 
hospitalization records reflect diagnoses of bipolar disorder 
based on a history by the Veteran of being diagnosed with 
bipolar disorder, including an inaccurate history by the 
Veteran of being discharged from the Navy with diagnosed 
bipolar disorder.  See, e.g., VA Treatment Records, June 2004 
and March 2005.  As these records appear to reflect diagnoses 
of bipolar disorder based on an inaccurate history provided 
by the Veteran, the Board finds that they have no probative 
value insofar as they might relate to whether the Veteran's 
post-service treatment related to a bipolar disorder as 
opposed to a chronic psychotic disorder.

In summary, because the Veteran was diagnosed with a 
psychotic disorder, a chronic condition, in service and post-
service, because there is no evidence of any intercurrent 
cause, and because there is no clear and unmistakable 
evidence sufficient to rebut the presumption of soundness, 
the Board will grant the Veteran's claim of service 
connection.  See U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), 3.309(a) (2009).


ORDER

Entitlement to service connection for a psychotic disorder is 
granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


